GANTT, J.
This is an appeal from the circuit court of Benton county. At the March term, 1905, the grand jury of Benton county returned an indictment' against the defendant for a violation of section 1838, Revised Statutes 1899.
At the June term, 1905, the defendant was arraigned, pleaded not guilty, was tried and convicted, and his punishment assessed at a fine of one hundred dollars. His motion for new trial was heard and overruled and he was granted an appeal to this court. He filed no hill of exceptions, and the record proper alone is here for our consideration. The indictment is sufficient under the decisions of this court in State v. Knock, 142 Mo. 515; State v. Hall, 164 Mo. 528. The arraignment, trial and conviction are all in regular form, as are also the verdict and sentence of the court. The judgment is affirmed.
Fox, P. J., and Burgess, J., concur.